       Case 1:20-cv-07995-VSB-RWL Document 18 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X                             7/20/2021
RICARDO SOTO, JR.,

                          Plaintiff,

vs.                                                                    Civil Action No.:
                                                                       1:20-CV-07995-VSB-RWL

KILOLO KIJAKAZI,
ACTING COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
------------------------------------------------------------X

      PLAINTIFF’S UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME TO
                  MODIFY THE COURT’S BRIEFING SCHEDULE

        PLEASE TAKE NOTICE that upon all the prior proceedings heretofore filed, Plaintiff

moves this Court, on submission, for an Order granting an extension of time to the Court’s

scheduling order in this case. Under the current schedule, Plaintiff was to serve Defendant with

a written settlement proposal by June 28, 2021 and the parties were to either stipulate to a

dismissal, remand, or advise the Court that they would brief their respective positions by July 28,

2021. However, due to an inadvertent calendaring error, Plaintiff’s written settlement proposal

was not filed with counsel for Defendant until July 13, 2021. In light of this, counsel requests a

two week extension, until August 11, 2021, for the parties to advise the Court if they will agree

to a dismissal, remand, or proceed to briefing the case. Counsel for Plaintiff also requests an

extension of time to file his motion and brief to October 11, 2021, should the parties opt to file

motions and briefs in the case with corresponding extensions of time to December 10, 2021 for

Defendant to file a motion and brief and December 31, 2021 for Plaintiff’s reply, if any.

        Plaintiff has contacted counsel for Defendant who kindly consents to this motion.

Dated: July 19, 2021                                            Respectfully submitted,
     Case 1:20-cv-07995-VSB-RWL Document 18 Filed 07/20/21 Page 2 of 2




                                        By:    /s/ Charles E. Binder
                                               Law Office of Charles E. Binder
                                               and Harry J. Binder, LLP
                                               485 Madison Avenue, Suite 501
                                               New York, NY 10022
                                               (212)-677-6801
                                               fedcourt@binderlawfirm.com



Motion denied in part and granted in part. The schedule proposed by Plaintiff is
not feasible because of the combination of circumstances that this case (1) will
be on the March 2022 “six-month list,” and (2) is upon referral, thus requiring
issuing a report and recommendation with ample time for the District Judge to
consider any objections. The Court has greater flexibility in cases for which the
parties consent for all purposes. Accordingly, the specific schedule requested is
denied. The schedule is revised, however, as follows: Plaintiff’s motion due
August 10, 2021; Defendant’s motion due October 10, 2021; Plaintiff’s reply
due October 31, 2021.




                                       7/20/2021
